DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on March 01, 2021. The application contains claims 1-46: 
Claims 1-8, 10-22, 24-26, 28-35, 37-46 are amended
Claims 1-46 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 01, 2021 has been entered.

Response to Arguments
Applicant's arguments and amendments filed on March 01, 2021 have been fully considered and the objections and rejections are updated accordingly. 

Claim Objections
The amendments to claims 1, 15, 28, 29, and 33 are acknowledged and the corresponding claim objections are withdrawn.


Claim Rejections - 35 USC § 112
The amendments to claims 1-8, 10-22, 24-26, 28-35, 37-46 are acknowledged and the 112(a) and 112(b) claim rejections as set forth in the previous office action are withdrawn.
However, the amendments raise new issues. Please see below for details.

Claim Rejections - 35 USC § 103
Applicant’s arguments all pertain to the new limitations introduced with the amendments. As set forth below in the 35 USC § 112(a) and 112(b) rejections, the new limitations neither have support in the originally-filed specification nor clearly point out the subject matter Applicant regards as the invention. 
The claim language is unclear about what an operation key is in a query format and how it is used to determine whether or not to execute a query in a partition-wise execution, whether or not to aggregate query results across partitions after partition-wise execution, and whether or not to prune partitions for query execution. The claims in their present state cannot be reasonably understood from a technical point of view, which makes it impossible to search for and apply new prior art. Therefore, the prior art rejections as set forth in the previous office action are maintained until the claimed subject matter is further clarified.  
Applicant is strongly advised to clarify the subject manner so as to advance prosecution of the instant application.

Claim Objections
Claims 1, 10, 15, 24, 29, and 38 are objected to because of the following informalities: 
Claim 1, lines 3-4: “the tale partitioning key”  should read “the table partitioning key”
Claims 10, line 6: “the plurality of processes” should read “the plurality of slave processes”
Claim 15, line 5: “the tale partitioning key”  should read “the table partitioning key”
Claim 24, line 6: “the plurality of processes” should read “the plurality of slave processes”
Claim 29, line 4: “the tale partitioning key”  should read “the table partitioning key”
Claim 38, line 6: “the plurality of processes” should read “the plurality of slave processes”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
an operation key that comprises a function and follows the SELECT command, wherein the function receives the table partitioning key or a column identification corresponding to the table partition key as an input argument and is used to determine whether the query is to be executed on a partition of the plurality of partitions in a partition-wise execution at least by evaluating a bound of the partition with the function” or a similar limitation. Claim 46 recites a similar limitation “the function receives the table partitioning key or a column corresponding to the table partition key as an input argument and controls operations of the SELECT command at least by being executed on a partition of the plurality of partitions in a partition-wise execution at least by evaluation a bound of the partition with the function based at least in part upon the input argument of the function”. This limitation has no support in the originally-filed specification.
First, paragraph [0007] of the specification teaches that “the queries aggregate values by one or more columns, such as queries that include a GROUP BY clause, in which the operation keys of the query (e.g., the columns specified by a GROUP BY clause) and the table partitioning keys are an exact match”. Clearly, an operation key is specified in a GROUP BY clause not a SELECT command as recited in the claim. 
Second, paragraph [0072] of the specification teaches that meeting one of the following three conditions is what determines whether or not to execute a query against a range-partitioned table in a partition-wise execution:
the query includes one or more operation keys that match or are a superset of the table partitioning key(s)
the query includes an operation key that is a function over a column that corresponds to a table partitioning key
the query includes a GROUP BY clause with a function over the table partitioning key or a window function over the table partitioning key
by evaluating a bound of the partition with the function”. Therefore, claims 1, 15, 29, and 46 are rejected under 35 U.S.C. 112(a).

Claims 1, 15, 29, and 46 each recite “the function executes over the table partitioning key in that the function uses the input argument to reduce the plurality of partitions into a reduced number of partitions for the partition-wise execution of the query while the operation key and the table partitioning key do not match” or a similar claim limitation. This limitation has no support in the originally-filed specification.
The following paragraphs of the specification teach how to determine whether or not to prune partitions for query execution:
Paragraph [0053] of the specification teaches determining whether any functions are included in one or more predicate(s) (e.g., syntax specified in a WHERE clause of a SQL statement) and whether these functions are functions over the table partitioning key(s). 
Paragraph [0111] of the specification teaches if any correlations exist between each function included in the predicate of the query and the values corresponding to the partitions, consider partition pruning.
The function as recited in the above claim limitation follows a SELECT command not in a WHERE clause. 
Therefore, claims 1, 15, 29, and 46 are rejected under 35 U.S.C. 112(a).

Claims 1, 15, and 29 each recite “executing the query over the reduced number of partitions in the partition-wise execution to aggregate query execution results from the reduced number of partitions for the partition-wise execution from the reduced number of partitions” or a similar claim limitation. This limitation has no support in the originally-filed specification.

analyze one or more functions included in the query with respect to the bounds of each partition of the table to determine a set of values associated with each partition
evaluate a function on a high bound and a low bound of each partition to obtain a high value and a low value, respectively
if none of the values associated with different partitions match, don't aggregate the results for each partition
if at least some of the values associated with different partitions match, aggregate the results for each partition after executing the query in a partition-wise manner
The function mentioned above in paragraph [0074] is part of the operation key that is specified in a GROUP BY clause not a SELECT command.
Therefore, claims 1, 15, and 29 are rejected under 35 U.S.C. 112(a).

Dependent claims 2-14 and 43-45, 16-28, and 30-42 are also rejected for inheriting the deficiency from their corresponding independent claims 1, 15, and 29, respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 15, 29, 45, and 46 each recite “the partition key” as a claim limitation in line 12, 14, 15, 5, and 16 & 38 & 41, respectively. There is insufficient antecedent basis for this limitation in the claim. Therefore, claims 1, 15, 29, 45, 46 are indefinite and rejected under 35 U.S.C. 112(b). 
Claims 1, 15, 29, 45, and 46 each recite “an operation key” comprising “a function” that includes “a table partitioning key” as an input argument in the context of executing a query against a partitioned table, but it is unclear how “an operation key” determines whether or not to execute a query in a partition-wise execution, whether or not to aggregate query results across partitions after partition-wise execution, and whether or not to prune partitions for query execution. The claimed subject matter recited in these claims neither have support in the originally filed specification as discussed in the 35 U.S.C. 112(a) rejections above, nor make technical sense. Consequently, these claims can not be properly understood. Therefore, claims 1, 15, 29, 45, 46 are indefinite and rejected under 35 U.S.C. 112(b). 
Claims 5, 19, and 33 each recite “a separate function” in a “GROUP BY clause” which is determined to execute over the table partitioning key as well. It is unclear how this “separate function” relates to the “function” included in the “operation key” in the context of executing the query over the partitioned table. Therefore, claims 5, 19, and 33 are indefinite and rejected under 35 U.S.C. 112(b). 
Claims 5, 19, and 33 each recite “a separate function” in a “GROUP BY clause” which is determined to execute over the table partitioning key as well. The relationship between “a separate function” and “the operation key” in the context of the recited query format is incomprehensible.  Therefore, claims 5, 19, and 33 are indefinite and rejected under 35 U.S.C. 112(b). 
a separate function” on top of “the function” recited in the respective independent claims. The claim language is so confusing that it is impossible to comprehend how “a separate function” relates to “the function” in the context of the query recited in the claim. Therefore, claims 7, 21, and 35 are indefinite and rejected under 35 U.S.C. 112(b).
Claims 11, 25, and 39 each recite “determining a set of correlations between an additional function […]” and “determining the reduced number of partitions […]”. It is incomprehensible how the above recited limitations determine partition pruning. Therefore, claims 11, 25, and 39 are indefinite and rejected under 35 U.S.C. 112(b).
Claims 12, 26, and 40 each recite “and the GROUP BY clause includes the table partitioning key or the column identification corresponding to the table partitioning key […]” as a claim limitation. This limitation conflicts with the disclosure of the specification that teaches the GROUP BY clause includes a function, which receives the table partitioning key as an input argument, not the table partitioning key itself. Consequently, the claimed subject matter in the respective claims is incomprehensible. Therefore, claims 12, 26, and 40 are indefinite and rejected under 35 U.S.C. 112(b).
Claims 14, 28, and 42 each appear to recite limitations with respect to pruning partitions and query result aggregation, but the language is so confusing that the claimed subject matter cannot be comprehended. Therefore, claims 14, 28, and 42 are indefinite and rejected under 35 U.S.C. 112(b).
Claim 44 recites different formats of “the SELECT command”, which neither conform with the disclosure of the specification nor make technical sense in the recited context. Therefore, claim 44 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 45 cannot be properly comprehended given the confusion and indefiniteness of its independent claim 1. Therefore, claim 45 is indefinite and rejected under 35 U.S.C. 112(b).
Dependent claims 2-14 and 43-45, 16-28, and 30-42 are also rejected for inheriting the deficiency from their corresponding independent claims 1, 15, and 29, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, 15-24, 26, 29-38, 40, and 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over Galindo-Legaria et al. (US 20080215544 A1), in view of Dageville et al. (US 20060182046 A1).

With regard to claim 1,
Galindo-Legaria teaches 
a method for processing a request to perform an operation directed to a partitioned table that has been partitioned into a plurality of partitions based at least in part upon a table partitioning key, the partitioned table comprising a column corresponding to the tale partitioning key (process a query 510 against a partitioned table 522, Fig. 5; [0038]-[0039]; the partitioned table comprises a column LAST_NAME corresponding to a table partitioning key, based on a value stored in which, each row of the table is assigned to different partitions, e.g., last names beginning with the letters `A` or `B` are assigned , the method comprising: 
receiving a query directed to the partitioned table (receive a query directed to a partitioned table, Fig. 5, 510, 522; [0038]-[0039]), 
Galindo-Legaria does not teach
wherein
the query corresponds to a format that comprises: 
a SELECT command; 
an operation key that comprises a function and follows the SELECT command, wherein the function receives the table partitioning key or a column identification corresponding to the table partition key as an input argument and is used to determine whether the query is to be executed on a partition of the plurality of partitions in a partition-wise execution at least by evaluating a bound of the partition with the function; 
a FROM keyword that follows the operation key, and 
an identification of the partitioned table that follows the FROM keyword; 
determining whether the query is to be executed in the partition-wise execution at least by determining whether the function, when invoked, executes over the table partitioning key, wherein 
the function executes over the table partitioning key in that the function uses the input argument to reduce the plurality of partitions into a reduced number of partitions for the partition-wise execution of the query while the operation key and the table partitioning key do not match; and 
executing the query over the reduced number of partitions in the partition-wise execution to aggregate query execution results from the reduced number of partitions for the partition-wise execution from the reduced number of partitions.  
Dageville teaches
wherein
the query corresponds to a format that comprises: 
a SELECT command; 
an operation key that comprises a function and follows the SELECT command, wherein the function receives the table partitioning key or a column identification corresponding to the table partition key as an input argument and is used to determine whether the query is to be executed on a partition of the plurality of partitions in a partition-wise execution at least by evaluating a bound of the partition with the function; 
a FROM keyword that follows the operation key, and 
an identification of the partitioned table that follows the FROM keyword (query Q1 as recited in [0005]-[0007] and used for discussion throughout the reference has a format that comprises a SELECT command followed by a function, avg(sal), and a FROM keyword followed by an identification of a partitioned table, emp. Please refer to both 112(a) and 112(b) rejections for the limitations that are neither supported by the specification nor can be reasonably understood from a technical point of view), 
determining whether the query is to be executed in the partition-wise execution at least by determining whether the function, when invoked, executes over the table partitioning key (execute the query in the partition-wise manner by determining that the operation key quarter has a hierarchical relationship with the table partitioning key month, [0035]-[0041]), wherein 
the function executes over the table partitioning key in that the function uses the input argument to reduce the plurality of partitions into a reduced number of partitions for the partition-wise execution of the query while the operation key and the table partitioning key do not match (execute the query over the three month partitions corresponding to the ; and 
executing the query over the reduced number of partitions in the partition-wise execution to aggregate query execution results from the reduced number of partitions for the partition-wise execution from the reduced number of partitions (execute the query over the three month partitions corresponding to the specific quarter in a partition-wise manner and aggregate the results for the quarter, [0035]-[0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Galindo-Legaria to incorporate the teachings of Dageville to analyze queries to identify functions over the table partitioning key and process queries in a partition-wise manner. Doing so would take advantage of existing table partitions to limit query execution to only relevant partitions thus avoid having to scan and process all partitions or rows included in the table to improve query efficiency. 

With regard to claim 2,
As discussed regarding claim 1, Galindo-Legaria and Dageville teach all the limitations. 
Dageville further teaches
the method of claim 1, wherein determining whether the query is to be executed in the partition-wise execution at least by determining whether the function, when invoked, executes over the table partitioning key while the operation key and the table partitioning key do not match comprises: 
obtaining a first set of values corresponding to a first partition of the reduced number of partitions by evaluating the function on at least one of a first low bound value or a first high bound value stored in the column corresponding to the table partitioning key for the first partition (when the st quarter”, [0035]-[0041]); 
obtaining a second set of values corresponding to a second partition of the reduced number of partitions by evaluating the function on at least one of a second low bound value or a second high bound value stored in the column corresponding to the table partitioning key for the second partition (similar to the discussion above, providing the table partitioning key value “February” of the “February” month partition as a second input to the time hierarchical relationship (“function”) would generate a corresponding value of “1st quarter” as well, [0035]-[0041]); and 
determining to aggregate the query execution results obtained by executing the query in the partition-wise execution based at least in part on a comparison of 3Atty. Dkt. No.: ORA170685-US-NP the first set of values corresponding to the first partition with the second set of values corresponding to the second partition of the reduced number of partitions (determine to aggregate a set of results obtained from the “January” month partition with a set of results obtained from the “February” month partition based on the determination that both month partitions correspond to the same “1st quarter” from a comparison of the obtained corresponding quarter values, [0035]-[0041]).

With regard to claim 3,
As discussed regarding claim 2, Galindo-Legaria and Dageville teach all the limitations. 
Dageville further teaches
the method of claim 2, further comprising determining to aggregate th
determining to aggregate the query execution results obtained by executing the query over the reduced number of partitions of the plurality of partitions when the first set of values generated by evaluating the function that follows the SELECT command on the at least one of the first low bound value or the first high bound value matches the second set of values generated by evaluating the function on the at least one of the second low bound value or the second high bound (for the “January” month partition, “January” is provided as “the first input” to the time hierarchical relationship (“function”) to generate “the first set of values” 1st quarter; for the “February” month partition, “February” is provided as “the second input” to the time hierarchical relationship (“function”) to generate “the second set of values” 1st quarter; in both cases, as the claim language recites “one or more of the low bound value and the high bound value” and “one or more of the additional low bound value and the additional high bound value”, teaching one value as the respective input would suffice and the value would read on either “low bound value” or “high bound value”; now that both “January” and “February” month partitions match to 1st quarter, the set of results obtained from the “January” and “February” month partitions will be aggregated, [0035]-[0041]).

With regard to claim 4,
As discussed regarding claim 2, Galindo-Legaria and Dageville teach all the limitations. 
Dageville further teaches
the method of claim 2, wherein determining to aggregate the query execution results obtained by executing the query based at least in part on the comparison comprises: 
determining not to aggregate the query execution results obtained by executing the query when the first set of values does not match the second set of values (determine not to aggregate a set of results obtained from the “January” month partition with a set of results obtained from the “April” st quarter” obtained from the “January” month partition does not match “2nd quarter” obtained from the “April” month partition, [0035]-[0041]); and 
generating a partition-wise execution plan for executing the query based at least in part on whether the query execution results obtained by executing the query is to be aggregated (generate an execution plan based on partition-wise aggregation, which includes determining whether or not to aggregate the set of results obtained from different partitions as discussed for claims 2-4, [0038]-[0041]; [0049]-[0050]; [0032]).

With regard to claim 5,
As discussed regarding claim 1, Galindo-Legaria and Dageville teach all the limitations. 
Dageville further teaches
the method of claim 1, the format further comprising: 
a GROUP BY clause or a predicate that follows the identification of the partitioned table, wherein 
the GROUP BY clause or the predicate that receives a separate function as a separate input argument for the GROUP BY clause, 
the separate function receives the table partitioning key or the column identification as a different input argument for the separate function, and 
the separate function is determined to execute over the table partitioning key in that the separate function is used to evaluates bounds of at least some of the plurality of 4Atty. Dkt. No.: ORA170685-US-NP partitions for the partition-wise execution (group by (quarter, product_id) is a GROUP BY clause where quarter can be interpreted as a separate function that is specified over the relationship between “quarter” and “month”, [0039]-[0041]).

With regard to claim 6,
As discussed regarding claim 5, Galindo-Legaria and Dageville teach all the limitations. 
Dageville further teaches
the method of claim 5, wherein executing the query in the partition- wise execution comprises: 
determining a value for a respective partition of the plurality of partitions at least by evaluating the function on one or more bounds of the respective partition, wherein the one or more bounds indicate a range according to which the respective partition is partitioned, and the query is executed according to a partition-wise execution plan without processing the query on at least one partition of the plurality of partitions (determine the quarter value of each month partition, e.g., month partitions “January”, “February”, and “March” all evaluate to “1st quarter”. And execute a query with “1st quarter” as the grouping key against the month partitions “January”, “February”, and “March” only and skip all other month partitions, [0038]-[0041]).

With regard to claim 7,
As discussed regarding claim 1, Galindo-Legaria and Dageville teach all the limitations. 
Dageville further teaches
the method of claim 1, the format further comprising a separate function that follows the function and precedes the FROM keyword in the format of the query, wherein the query includes an operation that receives the table partitioning key or the column identification corresponding to the table partitioning key as a separate input argument follows the FROM keyword in the format of the query, and the separate function receives a separate input argument and operates on one or more partitions in the partitioned table according to the function and the input argument of the function (as discussed in the 112 rejections, this limitation cannot be understood).

With regard to claim 8,
As discussed regarding claim 1, Galindo-Legaria and Dageville teach all the limitations. 
Dageville further teaches
the method of claim 1, wherein a bound of a first partition of the plurality of partitions is undefined after providing one or more values in the column that corresponds to the table partitioning key to the function for evaluation (as discussed under 112 rejections, “the first partition” and “the second partition” lack antecedent basis and the meaning of the claim is incomprehensible, [0035]-[0041]).

With regard to claim 9,
As discussed regarding claim 1, Galindo-Legaria and Dageville teach all the limitations. 
Dageville further teaches
the method of claim 1, wherein at least some of the plurality of partitions do not correspond to an equal time span (a table may be hash partitioned based on “month” and range partitioned based on “product-id”, in which case the partitions do not correspond to an equal time span, [0044]-[0045]).

With regard to claim 10,
As discussed regarding claim 1, Galindo-Legaria and Dageville teach all the limitations. 
Dageville further teaches
the method of claim 1, wherein executing the query in the partition-wise execution comprises: 
assigning the reduced number of partitions of the plurality of partitions to a plurality of slave processes such that the query is executed by the plurality of slave processes to which the reduced number of partitions of the plurality of partitions are assigned, wherein a slave process of the plurality of processes is assigned one or more partitions of the reduced number of partitions (assign either one slave process to each partition or multiple slave processes to a partition for aggregation operation involving a few very large partitions, [0055]-[0056]).

With regard to claim 12,
As discussed regarding claim 1, Galindo-Legaria and Dageville teach all the limitations.
Dageville further teaches 
the method of claim 1, wherein the column corresponding to the table partitioning key stores a range of values, the format to which the query corresponds comprises a GROUP BY clause that follows the FROM keyword in the format of the query, and the GROUP BY clause includes the table partitioning key or the column identification corresponding to the table partitioning key that is also included in the operation key following the SELECT command, and the query execution results from the reduced number of partitions are aggregated by the GROUP BY clause in the format for the query (the “month” column corresponding to the table partitioning key stores a range of values between “January” and “December”. [0005]-[0007] provide a query example that has been used for discussion throughout the reference, where the query comprises “SELECT”, “FROM”, and “GROUP BY” and a grouping key is specified in the GROUP BY clause. [0035]-[0041] teach aggregating results obtained from the multiple partitions after a partition-wise query execution by the grouping key).

With regard to claim 15,
Galindo-Legaria teaches 
a non-transitory computer readable medium having stored thereon a sequence of instructions which, when executed by a processor (607 Processing Unit, Fig. 6), causes the processor to execute a set of acts for processing a request to perform an operation directed to a partitioned table that has been partitioned into a plurality of partitions based at least in part upon a table partitioning key, the partitioned table comprising a column corresponding to the tale partitioning key (process a query 510 against a partitioned table 522, Fig. 5; [0038]-[0039]; the partitioned table comprises a column LAST_NAME corresponding to a table partitioning key, based on a value stored in which, each row of the table is assigned to different partitions, e.g., last names beginning with the letters `A` or `B` are assigned to partition 221, while last names beginning with the letters `C` or `D` are assigned to partition 222, Fig. 2; [0018]-[0020]), the set of acts comprising: 
receiving a query directed to the partitioned table (receive a query directed to a partitioned table, Fig. 5, 510, 522; [0038]-[0039]), 
Galindo-Legaria does not teach
wherein
the query corresponds to a format that comprises: 
a SELECT command; 
an operation key that comprises a function that follows the SELECT command, wherein the function receives the table partitioning key or a column corresponding to the table partition key as an input argument and is used to determine whether the query is to be executed on a partition of the plurality of partitions in a partition-wise execution at least by evaluating a bound of the partition with the function; 7Atty. Dkt. No.: ORA170685-US-NP 
a FROM keyword that follows the operation key; and 
an identification of the partitioned table that follows the FROM keyword; 
determining whether the query is to be executed in the partition-wise execution at least by determining whether the function, when invoked, executes over the table partitioning key, wherein 

executing the query over the reduced number of partitions in the partition-wise execution to aggregate query execution results from the reduced number of partitions for the partition-wise execution from the reduced number of partitions.
Dageville teaches
wherein
the query corresponds to a format that comprises: 
a SELECT command; 
an operation key that comprises a function that follows the SELECT command, wherein the function receives the table partitioning key or a column corresponding to the table partition key as an input argument and is used to determine whether the query is to be executed on a partition of the plurality of partitions in a partition-wise execution at least by evaluating a bound of the partition with the function; 7Atty. Dkt. No.: ORA170685-US-NP 
a FROM keyword that follows the operation key; and 
an identification of the partitioned table that follows the FROM keyword (query Q1 as recited in [0005]-[0007] and used for discussion throughout the reference has a format that comprises a SELECT command followed by a function, avg(sal), and a FROM keyword followed by an identification of a partitioned table, emp. Please refer to both 112(a) and 112(b) rejections for the limitations that are neither supported by the specification nor can be reasonably understood from a technical point of view), 
determining whether the query is to be executed in the partition-wise execution at least by determining whether the function, when invoked, executes over the table partitioning key (execute the query in the partition-wise manner by determining that the operation key quarter has a hierarchical relationship with the table partitioning key month, [0035]-[0041]), wherein 
the function executes over the table partitioning key in that the function uses the input argument to reduce the plurality of partitions into a reduced number of partitions for the partition-wise execution of the query while the operation key and the table partitioning key do not match (execute the query over the three month partitions corresponding to the specific quarter, i.e. a reduced number of partitions to run the query, and the operation key quarter does not match the table partitioning key month, [0035]-[0041]. ); and 
executing the query over the reduced number of partitions in the partition-wise execution to aggregate query execution results from the reduced number of partitions for the partition-wise execution from the reduced number of partitions (execute the query over the three month partitions corresponding to the specific quarter in a partition-wise manner and aggregate the results for the quarter, [0035]-[0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Galindo-Legaria to incorporate the teachings of Dageville to analyze queries to identify functions over the table partitioning key and process queries in a partition-wise manner. Doing so would take advantage of existing table partitions to limit query execution to only relevant partitions thus avoid having to scan and process all partitions or rows included in the table to improve query efficiency. 

With regard to claim 16,
As discussed regarding claim 15, Galindo-Legaria and Dageville teach all the limitations. 
Dageville further teaches
the non-transitory computer readable medium of claim 15, wherein determining whether the query is to be executed in the partition-wise execution at least by determining whether the function, when invoked, executes over the table partitioning key while the operation key and the table partitioning key do not match comprises: 
obtaining a first set of values corresponding to a first partition of the reduced number of partitions by evaluating the function at least one of a first low bound value or a first high bound value stored in the column corresponding to the table partitioning key for the first partition (when the grouping key is quarter while the partition key is month, providing the table partitioning key value “January” of the “January” month partition as a first input to the time hierarchical relationship (“function”) would generate a corresponding value of “1st quarter”, [0035]-[0041]); 
obtaining a second set of values corresponding to a second partition of the reduced number of partitions by evaluating the function on at least one of a second low bound value or a second high bound value stored in the column corresponding to the table partitioning key for the second partition (similar to the discussion above, providing the table partitioning key value “February” of the “February” month partition as a second input to the time hierarchical relationship (“function”) would generate a corresponding value of “1st quarter” as well, [0035]-[0041]); and 
determining to aggregate the query execution results obtained by executing the query in the partition-wise execution based at least in part on a comparison of the first set of values corresponding to the first partition with the second set of values corresponding to the second partition of the reduced number of partitions (determine to aggregate a set of results obtained from the “January” month partition with a set of results obtained from the “February” month partition based on the determination that both month partitions correspond to the same “1st quarter” from a comparison of the obtained corresponding quarter values, [0035]-[0041]).

With regard to claim 17,
As discussed regarding claim 16, Galindo-Legaria and Dageville teach all the limitations. 
Dageville further teaches
the non-transitory computer readable medium of claim 16, wherein the set of acts further comprises determining to aggregate the query execution results obtained by executing the query in the partition-wise execution based at least in part on the comparison, and determining to aggregate the result comprises: 
determining to aggregate the query execution results obtained by executing the query over the reduced number of partitions of the plurality of partitions when the first set of values generated by evaluating the function on the one or more of the first low bound value or the first high bound value matches the second set of values generated by evaluating the function the follows the SELECT command on the at least one of the second low bound value or the second high bound value (determine to aggregate a set of results obtained from the “January” month partition with a set of results obtained from the “February” month partition based on the determination that both month partitions correspond to the same quarter “1st quarter”, [0035]-[0041]).

With regard to claim 18,
As discussed regarding claim 16, Galindo-Legaria and Dageville teach all the limitations. 
Dageville further teaches
the non-transitory computer readable medium of claim 16, wherein determining to aggregate the query execution results obtained by executing the query based at least in part on the comparison comprises:
determining not to aggregate the query execution results obtained by executing the query over the reduced number of partitions of the plurality of partitions when the first set of values does not match to the second set of values (determine not to aggregate a set of results obtained from the “January” month partition with a set of results obtained from the “April” month partition when “1st quarter” obtained from the “January” month partition does not match “2nd quarter” obtained from the “April” month partition, [0035]-[0041]); and
generating a partition-wise execution plan for executing the query based at least in part on whether the query execution results obtained by executing the query is to be aggregated (generate an execution plan based on partition-wise aggregation, which includes determining whether or not to aggregate the set of results obtained from different partitions as discussed for claims 2-4, [0038]-[0041]; [0049]-[0050]; [0032]).

With regard to claim 19,
As discussed regarding claim 16, Galindo-Legaria and Dageville teach all the limitations. 
Dageville further teaches
the non-transitory computer readable medium of claim 16, wherein the format further comprises: 
a GROUP BY clause or a predicate that follows the identification of the partitioned table,
wherein 
the GROUP BY clause or the predicate that receives a separate function as a separate input argument for the GROUP BY clause, 9Atty. Dkt. No.: ORA170685-US-NP
the separate function receives the table partitioning key or the column identification a a different input argument for the separate function, and 
the separate function is determined to execute over the table partitioning key in that the separate function is used to evaluates bounds of at least some of the plurality of partitions for the partition-wise execution (group by (quarter, product_id) is a GROUP BY clause where quarter can be interpreted as a separate function that is specified over the relationship between “quarter” and “month”, [0039]-[0041]).

With regard to claim 20,
As discussed regarding claim 19, Galindo-Legaria and Dageville teach all the limitations. 
Dageville further teaches
the non-transitory computer readable medium of claim 19, wherein executing the query in the partition-wise execution comprises: 
determining a bound in the column for a respective partition of the plurality of partitions at least by evaluating the function on one or more values in the column for the respective partition, wherein the one or more values correspond to a range according to which the respective partition is partitioned, and the query is executed according to a partition-wise execution plan without processing the query on at least one partition of the plurality of partitions (determine the quarter value of each month partition, e.g., month partitions “January”, “February”, and “March” all evaluate to “1st quarter”. And execute a query with “1st quarter” as the grouping key against the month partitions “January”, “February”, and “March” only and skip all other month partitions, [0038]-[0041]).

With regard to claim 21,
As discussed regarding claim 15, Galindo-Legaria and Dageville teach all the limitations. 
Dageville further teaches
the non-transitory computer readable medium of claim 15, the format further comprising a separate function that follows the function and precedes the FROM keyword in the format of the query, wherein the query includes an operation that receives the table partitioning key or the column identification corresponding to the table partitioning key as a separate input argument follows the FROM keyword in the format for the query, and the separate function receives a separate input argument and operates on one or more partitions in the partitioned table according to the function and the input argument of the function (as discussed in the 112 rejections, this limitation cannot be understood).

With regard to claim 22,
As discussed regarding claim 15, Galindo-Legaria and Dageville teach all the limitations. 
Dageville further teaches
the non-transitory computer readable medium of claim 15, wherein a bound of a first partition of the plurality of partitions is undefined after providing one or more values in the column that corresponds to the table partitioning key to the function for evaluation (as discussed under 112 rejections, “the first partition” and “the second partition” lack antecedent basis and the meaning of the claim is incomprehensible, [0035]-[0041]).

With regard to claim 23,
As discussed regarding claim 15, Galindo-Legaria and Dageville teach all the limitations. 
Dageville further teaches
the non-transitory computer readable medium of claim 15, wherein at least some of the plurality of partitions do not correspond to an equal time span (a table may be hash partitioned based .

With regard to claim 24,
As discussed regarding claim 15, Galindo-Legaria and Dageville teach all the limitations. 
Dageville further teaches
the non-transitory computer readable medium of claim 15, wherein executing the query in the partition-wise execution comprises: 10Atty. Dkt. No.: ORA170685-US-NP
assigning the reduced number of partitions of the plurality of partitions to a plurality of slave processes such that the query is executed by the plurality of slave processes to which the reduced number of partitions of the plurality of partitions are assigned, wherein a slave process of the plurality of processes is assigned one or more partitions of the reduced number of partitions (assign either one slave process to each partition or multiple slave processes to a partition for aggregation operation involving a few very large partitions, [0055]-[0056]).

With regard to claim 26,
As discussed regarding claim 15, Galindo-Legaria and Dageville teach all the limitations.
Dageville further teaches 
the non-transitory computer readable medium of claim 15, wherein the column corresponding to the table partitioning key stores a sequential range of values, the format to which the query corresponds comprises a GROUP BY clause that follows the FROM keyword, the SELECT command in the format comprises a first operation that operates on the function, and the GROUP BY clause comprises table partitioning key or the column identification corresponding to the table partitioning key that is also included in the operation key following the SELECT command, and the query execution results from the reduced number of partitions are 11Atty. Dkt. No.: ORA170685-US-NP aggregated by the GROUP BY clause in the format for the query (the “month” column corresponding to the table partitioning key stores a range of values between “January” and “December”. [0005]-[0007] provide a query example that has been used for discussion throughout the reference, where the query comprises “SELECT”, “FROM”, and “GROUP BY” and a grouping key is specified in the GROUP BY clause. [0035]-[0041] teach aggregating results obtained from the multiple partitions after a partition-wise query execution by the grouping key).

With regard to claim 29,
Galindo-Legaria teaches 
a computer system to implement a method for processing a request to perform an operation directed to a partitioned table that has been partitioned into a plurality of partitions based at least in part upon a table partitioning key, the partitioned table comprising a column corresponding to the tale partitioning key (process a query 510 against a partitioned table 522, Fig. 5; [0038]-[0039]; the partitioned table comprises a column LAST_NAME corresponding to a table partitioning key, based on a value stored in which, each row of the table is assigned to different partitions, e.g., last names beginning with the letters `A` or `B` are assigned to partition 221, while last names beginning with the letters `C` or `D` are assigned to partition 222, Fig. 2; [0018]-[0020]), comprising: 
a memory for storing data and instructions (609 System Memory, Fig. 6); and 
a processor (607 Processing Unit, Fig. 6) that executes the instructions which, when executed by the processor, causes the processor to execute a set of acts, the set of acts comprising: 
receiving a query directed to the partitioned table (receive a query directed to a partitioned table, Fig. 5, 510, 522; [0038]-[0039]), 
Galindo-Legaria does not teach
wherein

a SELECT command;
12Atty. Dkt. No.: ORA170685-US-NPan operation key that comprises a function and follows the SELECT command, wherein the function receives the table partitioning key or a column corresponding to the table partition key as an input argument and is used to determine whether the query is to be executed on a partition of the plurality of partitions in a partition-wise execution at least by evaluating a bound of the partition with the function; 
a FROM keyword that follows the operation key; and 
an identification of the partitioned table that follows the FROM keyword; 
determining whether the query is to be executed in the partition-wise execution at least by determining whether the function, when invoked, executes over the table partitioning key, wherein 
the function executes over the table partitioning key in that the function uses the input argument to reduce the plurality of partitions into a reduced number of partitions for the partition-wise execution of the query while the operation key and the table partitioning key do not match; and 
executing the query over the reduced number of partitions in the partition-wise execution to aggregate query execution results from the reduced number of partitions for the partition-wise execution from the reduced number of partitions.  
Dageville teaches
wherein
the query corresponds to a format that comprises:
a SELECT command;
12Atty. Dkt. No.: ORA170685-US-NPan operation key that comprises a function and follows the SELECT command, wherein the function receives the table partitioning key or a column corresponding to the table partition key as an input argument and is used to determine whether the query is to be executed on a partition of the plurality of partitions in a partition-wise execution at least by evaluating a bound of the partition with the function; 
a FROM keyword that follows the operation key; and 
an identification of the partitioned table that follows the FROM keyword (query Q1 as recited in [0005]-[0007] and used for discussion throughout the reference has a format that comprises a SELECT command followed by a function, avg(sal), and a FROM keyword followed by an identification of a partitioned table, emp. Please refer to both 112(a) and 112(b) rejections for the limitations that are neither supported by the specification nor can be reasonably understood from a technical point of view), 
determining whether the query is to be executed in the partition-wise execution at least by determining whether the function, when invoked, executes over the table partitioning key (execute the query in the partition-wise manner by determining that the operation key quarter has a hierarchical relationship with the table partitioning key month, [0035]-[0041]), wherein 
the function executes over the table partitioning key in that the function uses the input argument to reduce the plurality of partitions into a reduced number of partitions for the partition-wise execution of the query while the operation key and the table partitioning key do not match (execute the query over the three month partitions corresponding to the specific quarter, i.e. a reduced number of partitions to run the query, and the operation key quarter does not match the table partitioning key month, [0035]-[0041]. ); and 
executing the query over the reduced number of partitions in the partition-wise execution to aggregate query execution results from the reduced number of partitions for the partition-wise execution from the reduced number of partitions (execute the query over the three month partitions corresponding to the specific quarter in a partition-wise manner and aggregate the results for the quarter, [0035]-[0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Galindo-Legaria to incorporate the teachings of Dageville to analyze queries to identify functions over the table partitioning key and process queries in a partition-wise manner. Doing so would take advantage of existing table partitions to limit query execution to only relevant partitions thus avoid having to scan and process all partitions or rows included in the table to improve query efficiency. 

With regard to claim 30,
As discussed regarding claim 29, Galindo-Legaria and Dageville teach all the limitations. 
Dageville further teaches
the computer system of claim 29, wherein determining whether the query is to be executed in the partition-wise execution at least by determining whether the 13Atty. Dkt. No.: ORA170685-US-NP function, when invoked, executes over the table partitioning key while the operation key and the table partitioning key do not match comprises: 
obtaining a first set of values corresponding to a first partition of the reduced number of partitions at least by evaluating the function on at least one of a first low bound value or a first high bound value stored in the column corresponding to the table partitioning key for the first partition (when the grouping key is quarter while the partition key is month, providing the table partitioning key value “January” of the “January” month partition as a first input to the time hierarchical relationship (“function”) would generate a corresponding value of “1st quarter”, [0035]-[0041]); 
obtaining a second set of values corresponding to a second partition of the reduced number of partitions at least by evaluating the function on at least one of a second low bound value and a second high bound value stored in the column corresponding to the table partitioning key for the second partition (similar to the discussion above, providing the table partitioning key value “February” of the “February” month partition as a second input to the time hierarchical relationship (“function”) would generate a corresponding value of “1st quarter” as well, [0035]-[0041]); and 
determining to aggregate the query execution results obtained by executing the query in the partition-wise execution based at least in part on a comparison of the first set of values corresponding to the first partition with the second set of values corresponding to the second partition of the reduced number of partitions (determine to aggregate a set of results obtained from the “January” month partition with a set of results obtained from the “February” month partition based on the determination that both month partitions correspond to the same “1st quarter” from a comparison of the obtained corresponding quarter values, [0035]-[0041]).

With regard to claim 31,
As discussed regarding claim 30, Galindo-Legaria and Dageville teach all the limitations. 
Dageville further teaches
the computer system of claim 30, wherein determining to aggregate the query execution results comprises: 
determining to aggregate the query execution results obtained by executing the query over the reduced number of partitions of the plurality of partitions when the first set of values generated by evaluating the function that follows the SELECT command on the at least one of the first low bound value or the first high bound value matches the second set of values generated by evaluating the function on the at least one of the second low bound value or the second high bound value st quarter”, [0035]-[0041]).

With regard to claim 32,
As discussed regarding claim 30, Galindo-Legaria and Dageville teach all the limitations. 
Dageville further teaches
the computer system of claim 30, wherein determining to aggregate the query execution results obtained by executing the query based at least in part on the comparison comprises:
determining not to aggregate the query execution results obtained by executing the query over the reduced number of partitions when the first set of values does not match to the second set of values (determine not to aggregate a set of results obtained from the “January” month partition with a set of results obtained from the “April” month partition when “1st quarter” obtained from the “January” month partition does not match “2nd quarter” obtained from the “April” month partition, [0035]-[0041]).

With regard to claim 33,
As discussed regarding claim 30, Galindo-Legaria and Dageville teach all the limitations. 
Dageville further teaches
the computer system of claim 30, wherein the set of acts further including:
14Atty. Dkt. No.: ORA170685-US-NPgenerating a partition-wise execution plan for executing the query based at least in part on whether the query execution results obtained by executing the query is to be aggregated (generate an execution plan based on partition-wise aggregation, which includes determining whether or not to .

With regard to claim 34,
As discussed regarding claim 33, Galindo-Legaria and Dageville teach all the limitations. 
Dageville further teaches
the computer system of claim 33, wherein executing the query in the partition-wise execution comprises: 
determining a bound for a respective partition of the plurality of partitions at least by evaluating the function on one or more values in the column for the respective partition, wherein the one or more values indicate a range according to which the respective partition is partitioned, and the query is executed according to the partitionwise execution plan without processing the query on at least one partition of the plurality of partitions (determine the quarter value of each month partition, e.g., month partitions “January”, “February”, and “March” all evaluate to “1st quarter”. And execute a query with “1st quarter” as the grouping key against the month partitions “January”, “February”, and “March” only and skip all other month partitions, [0038]-[0041]).

With regard to claim 35,
As discussed regarding claim 29, Galindo-Legaria and Dageville teach all the limitations. 
Dageville further teaches
the computer system of claim 29, wherein the query includes an additional operation that receives the function that follows the SELECT command in the format of the query as a separate input argument (group by (quarter, product_id) is an additional function that is specified over the relationship between “quarter” and “month”, [0039]-[0041])).

With regard to claim 36,
As discussed regarding claim 29, Galindo-Legaria and Dageville teach all the limitations. 
Dageville further teaches
the computer system of claim 29, wherein a bound of a first partition of the plurality of partitions is undefined after evaluating the function on at least one value in the column that corresponds to the table partitioning key (as discussed under 112 rejections, “the respective bounds” lack antecedent basis and the meaning of the claim is incomprehensible, [0035]-[0041]).

With regard to claim 37,
As discussed regarding claim 29, Galindo-Legaria and Dageville teach all the limitations. 
Dageville further teaches
the computer system of claim 29, the format further comprising:
a GROUP BY clause or a predicate that follows the identification of the partitioned table,
wherein 
the GROUP BY clause or the predicate that receives a separate function as a separate input argument for the GROUP BY clause, 
the separate function receives the table partitioning key or the column identification as a different input argument for the separate function, and 
the separate function is determined to execute over the table partitioning key in that the separate function is used to evaluates bounds of at least some of the plurality of 15Atty. Dkt. No.: ORA170685-US-NP partitions for the partition-wise execution (group by (quarter, product_id) is a GROUP BY clause where quarter can be interpreted as a separate function that is specified over the relationship between “quarter” and “month”, [0039]-[0041]).

With regard to claim 38,
As discussed regarding claim 29, Galindo-Legaria and Dageville teach all the limitations. 
Dageville further teaches
the computer system of claim 29, wherein executing the query in a partition-wise execution comprises: 
assigning two or more partitions of the plurality of partitions to a plurality of slave processes such that the query is executed by the plurality of slave processes to which the two or more partitions of the plurality of partitions are assigned, wherein a slave process of the plurality of processes is assigned one or more partitions of the two or more partitions (assign either one slave process to each partition or multiple slave processes to a partition for aggregation operation involving a few very large partitions, [0055]-[0056]).

With regard to claim 40,
As discussed regarding claim 29, Galindo-Legaria and Dageville teach all the limitations.
Dageville further teaches 
the computer system of claim 29, wherein the column corresponding to the table partitioning key stores a range of values, the format to which the query corresponds comprises a GROUP BY clause that follows the FROM keyword in the format of the query, the GROUP BY clause includes the table partitioning key or the column identification corresponding to the table partitioning key that is also included in the operation key following the SELECT command, and the query16Atty. Dkt. No.: ORA170685-US-NP execution results from the reduced number of partitions are aggregated by the GROUP BY clause (the “month” column corresponding to the table partitioning key stores a range of values between “January” and “December”. [0005]-[0007] provide a query example that has been used for discussion throughout the .

With regard to claim 43,
As discussed regarding claim 1, Galindo-Legaria and Dageville teach all the limitations.
Dageville further teaches 
the method of claim 1, wherein the format to which the query corresponds comprises a GROUP BY clause that includes the function, and the GROUP BY clause follows the identification of the partitioned table preceded by the FROM keyword ([0005]-[0007] provide a specific query example that includes the “SELECT”, “FROM”, and “GROUP BY” keywords. [0035]-[0041] discuss using quarter as the grouping key for a query running against a table partitioned based on month, where quarter corresponds to “operation key” that incorporates the relationship between quarter and month which corresponds to “function”).

With regard to claim 44,
As discussed regarding claim 1, Galindo-Legaria and Dageville teach all the limitations.
Dageville further teaches 
the method of claim 1, wherein the format to which the query corresponds comprises at least one of (“comprises at least one of” makes teaching one of the following suffice): 
	the SELECT keyword preceding the function that is immediately followed by the FROM keyword that precedes the identification of the partitioned table (query Q1 in [0005]-[0007] reads on this limitation); 
the SELECT command preceding the function followed by a different function that operates on values in the partitioned table, wherein the different function is immediately followed by the FROM keyword that precedes the identification of the partitioned table, and the different function is distinguishable from the function that follows the SELECT command; 
the SELECT command preceding the function that is followed by a different function that operates on values in the partitioned table, wherein the different function is followed by the FROM keyword that precedes the identification of the partitioned table, the identification of the partitioned table is followed by an aggregation claus
	the SELECT command preceding the function that is followed by the FROM keyword that further precedes the identification of the partitioned table, wherein the identification of the partitioned table is followed by an aggregation statement, and the aggregation statement includes the function that follows the SELECT command.

With regard to claim 45,
As discussed regarding claim 1, Galindo-Legaria and Dageville teach all the limitations.
Dageville further teaches 
the method of claim 1, further comprising: 
	determining whether a correlation exists between the operation key and a table partition key value in the column at least by evaluating the function that follows the SELECT command on one or more values corresponding to at least the table partitioning key while the operation key for the function and the table partition key for the partitioned table do not match (when the grouping key quarter, i.e., “operation key”, and the table partition key month do not match, determine whether there .

With regard to claim 46,
Galindo-Legaria teaches 
a non-transitory computer readable medium having stored thereon a sequence of instructions which, when executed by a processor, causes the processor to execute a set of acts for processing a request to perform an operation directed to a partitioned table that has been partitioned into a plurality of partitions based at least in part upon a table partitioning key (process a query 510 against a partitioned table 522, Fig. 5; [0038]-[0039]), the set of acts comprising: 
	receiving a query directed to the partitioned table, wherein 
the partitioned table comprises the plurality of partitions and a column corresponding to the table partitioning key (receive a query directed to a partitioned table, Fig. 5, 510, 522; [0038]-[0039], where the partitioned table comprises a column LAST_NAME corresponding to a table partitioning key, based on a value stored in which, each row of the table is assigned to different partitions, e.g., last names beginning with the letters `A` or `B` are assigned to partition 221, while last names beginning with the letters `C` or `D` are assigned to partition 222, Fig. 2; [0018]-[0020]); 
Galindo-Legaria does not teach
wherein
the query corresponds to a format that comprises: 18Atty. Dkt. No.: ORA170685-US-NP
a SELECT command; 
a FROM keyword that follows the select command, 
an identification of the partitioned table; and 

the function receives the table partitioning key or a column corresponding to the table partition key as an input argument and controls operations of the SELECT command at least by being executed on a partition of the plurality of partitions in a partition-wise execution at least by evaluation a bound of the partition with the function based at least in part upon the input argument of the function; 
determining whether the query is to be executed in a partition-wise execution at least by determining whether the function, when invoked, executes over the table partitioning key, wherein 
the function executes over the table partitioning key in that the function uses the input argument to reduce the plurality of partitions into a reduced number of partitions for the partition-wise execution of the query while the operation key and the table partitioning key do not match; and 
executing the query at least by: 
determining a reduced number of partitions from the plurality of partitions for executing the query at least by evaluating the function in the predicate over one or more values in the column that corresponds to the table partition key; and 19Atty. Dkt. No.: ORA170685-US-NP
pruning at least one partition from the plurality of partitions for the query based at least in part upon a result of evaluating the function over the one or more values in the column for the table partition key.
Dageville teaches
wherein 
the query corresponds to a format that comprises: 18Atty. Dkt. No.: ORA170685-US-NP
a SELECT command; 
a FROM keyword that follows the select command, 
an identification of the partitioned table; and 
a predicate which follows the identification of the partitioned table and includes a operation key which comprises a function, and 
the function receives the table partitioning key or a column corresponding to the table partition key as an input argument and controls operations of the SELECT command at least by being executed on a partition of the plurality of partitions in a partition-wise execution at least by evaluation a bound of the partition with the function based at least in part upon the input argument of the function  (query Q1 as recited in [0005]-[0007] and used for discussion throughout the reference has a format that comprises a SELECT command followed by a function, avg(sal), and a FROM keyword followed by an identification of a partitioned table, emp. “a predicate” is interpreted as a where clause that includes a function which is commonly used in SQL query statements in prior art. Please refer to both 112(a) and 112(b) rejections for the limitations that are neither supported by the specification nor can be reasonably understood from a technical point of view), 
determining whether the query is to be executed in a partition-wise execution at least by determining whether the function, when invoked, executes over the table partitioning key (execute the query in the partition-wise manner by determining that the operation key quarter has a hierarchical relationship with the table partitioning key month, [0035]-[0041]), wherein
the function executes over the table partitioning key in that the function uses the input argument to reduce the plurality of partitions into a reduced number of partitions for the partition-wise execution of the query while the operation key and the table partitioning key do not match (execute the query over the three month partitions corresponding to the ; and 
	executing the query at least by: 
	determining a reduced number of partitions from the plurality of partitions for executing the query at least by evaluating the function in the predicate over one or more values in the column that corresponds to the table partition key (determine the month partitions of January, February, and March to execute the query against by evaluating the quarter function over the values in the month column for 1st quarter, [0035]-[0041]); and 
	pruning at least one partition from the plurality of partitions for the query based at least in part upon a result of evaluating the function over the one or more values in the column for the table partition key (when executing the query, prune the April, May, and June month partitions for 1st quarter, [0035]-[0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Galindo-Legaria to incorporate the teachings of Dageville to analyze queries to identify functions over the table partitioning key and process queries in a partition-wise manner. Doing so would take advantage of existing table partitions to limit query execution to only relevant partitions thus avoid having to scan and process all partitions or rows included in the table to improve query efficiency. 

Claims 11, 25, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Galindo-Legaria et al. (US 20080215544 A1), in view of Dageville et al. (US 20060182046 A1), and in further view of Beavin et al. (US 7970756 B2).

With regard to claim 11,
Galindo-Legaria and Dageville teach all the limitations. 
Dageville further teaches
the method of claim 1, determining whether the query is to be executed in the partition-wise execution at least by determining whether the function, when invoked, executes over the table partitioning key while the operation key and the table partitioning key do not match comprising: 
obtaining a set of values corresponding to a first partition of the plurality of partitions in the plurality of partitions at least by evaluating the function in the SELECT command on at least one of a low bound value and a high bound value stored in the column corresponding to the table partitioning key for the first partition (when the grouping key is quarter while the partition key is month, providing the table partitioning key value “January” of the “January” month partition as a first input to the time hierarchical relationship (“function”) would generate a corresponding value of “1st quarter”, [0035]-[0041]); 
Galindo-Legaria and Dageville do not teach 
determining a set of correlations between the set of values and an additional function that follows the function in the format of the query based at least in part upon comparison between the set of values corresponding to the first partition and a separate set of values corresponding to a second partition, wherein the function is preceded by the SELECT command in the format of the query and the set of values; and 
determining the reduced number of partitions from the plurality of partitions to form the reduced number of partitions at least by pruning the first partition from the plurality of partitions based at least in part on the set of correlations, wherein the query is executed in the partition-wise execution over the reduced number of partitions.
Beavin teaches 
determining a set of correlations between the set of values and an additional function that follows the function in the format of the query based at least in part upon comparison between the set of values corresponding to the first partition and a separate set of values corresponding to a second partition, wherein the function is preceded by the SELECT command in the format of the query and the set of values (represent a partitioned table in a matrix of dimension (k X n) where n denotes the number of columns and k denotes the number of partitions, and scan the matrix for any partitions that can be pruned for each given query predicate (“additional function”), Fig. 7; Col. 7, lines 62-67; Col. 8, lines 1-31; a set of correlations between the given query predicate and the set of values used in the matrix corresponding to a given partition k is determined during the scan to assist in the decision of which partitions to prune); and 
determining the reduced number of partitions from the plurality of partitions to form the reduced number of partitions at least by pruning the first partition from the plurality of partitions based at least in part on the set of correlations, wherein the query is executed in the partition-wise execution over the reduced number of partitions (scan the matrix for any partitions that can be pruned for each given query predicate; the partitions that remained after the scan are obtained for query purposes, Fig. 7; Col. 8, lines 20-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Galindo-Legaria and Dageville to incorporate the teachings of Beavin to use additional query predicates to prune partitions before executing the query. Doing so would more efficiently handle large amounts of data and process queries.

With regard to claim 25,
As discussed regarding claim 15, Galindo-Legaria and Dageville teach all the limitations. 
Dageville further teaches
the non-transitory computer readable medium of claim 15, wherein the set of acts executed by the processor for determining whether the query is to be executed in the partition-wise execution at least by determining whether the function, when invoked, executes over the table partitioning key while the operation key and the table partitioning key do not match further comprises: 
obtaining a set of values corresponding to a first partition of the plurality of partitions of the plurality of partitions at least by evaluating the function in the SELECT command on at least one of a low bound value and a high bound value stored in the column corresponding to the table partitioning key for the first partition (when the grouping key is quarter while the partition key is month, providing the table partitioning key value “January” of the “January” month partition as a first input to the time hierarchical relationship (“function”) would generate a corresponding value of “1st quarter”, [0035]-[0041]); 
Galindo-Legaria and Dageville do not teach 
determining a set of correlations between one or more values corresponding to one or more partitions and an additional function that follows the function in the format of the query based at least in part upon comparison between the set of values corresponding to the first partition and a separate set of values corresponding to a second partition, wherein the function is the SELECT command in the format for the query and the set of values; and 
determining the reduced number of partitions from the plurality of partitions to form the reduced number of partitions at least by pruning at least one partition from the plurality of partitions based at least in part on the set of correlations, wherein the query is executed in the partition-wise execution over the reduced number of partitions.
Beavin teaches 
determining a set of correlations between one or more values corresponding to one or more partitions and an additional function that follows the function in the format of the query based at least in part upon comparison between the set of values corresponding to the first partition and a separate set of values corresponding to a second partition, wherein the function is the SELECT command in the format for the query and the set of values (represent a partitioned table in a matrix of dimension (k X n) where n denotes the number of columns and k denotes the number of partitions, and scan the matrix for any partitions that can be pruned for each given query predicate (“additional function”), Fig. 7; Col. 7, lines 62-67; Col. 8, lines 1-31; a set of correlations between the given query predicate and the set of values used in the matrix corresponding to a given partition k is determined during the scan to assist in the decision of which partitions to prune); and 
determining the reduced number of partitions from the plurality of partitions to form the reduced number of partitions at least by pruning at least one partition from the plurality of partitions based at least in part on the set of correlations, wherein the query is executed in the partition-wise execution over the reduced number of partitions (scan the matrix for any partitions that can be pruned for each given query predicate; the partitions that remained after the scan are obtained for query purposes, Fig. 7; Col. 8, lines 20-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Galindo-Legaria and Dageville to incorporate the teachings of Beavin to use additional query predicates to prune partitions before executing the query. Doing so would more efficiently handle large amounts of data and process queries.

With regard to claim 39,
As discussed regarding claim 29, Galindo-Legaria and Dageville teach all the limitations. 
Dageville further teaches
the computer system of claim 29, determining whether the query is to be executed in the partition-wise execution at least by determining whether the function, when invoked, executes over the table partitioning key while the operation key and the table partitioning key do not match including: 
obtaining a set of values corresponding to a first partition of the plurality of partitions in the plurality of partitions at least by evaluating the function that follows the SELECT command on at least one of a low bound value and a high bound value stored in the column corresponding to the table partitioning key for the first partition (when the grouping key is quarter while the partition key is month, providing the table partitioning key value “January” of the “January” month partition as a first input to the time hierarchical relationship (“function”) would generate a corresponding value of “1st quarter”, [0035]-[0041]); 
Galindo-Legaria and Dageville do not teach 
determining a set of correlations between the set of values and an additional function that follows the function preceded by the SELECT command in the format of the query based at least in part upon comparison between the set of values corresponding to the first partition and a separate set of values corresponding to a second partition; and 
determining the reduced number of partitions rom the plurality of partitions to form the reduced number of partitions at least by pruning the first partition from the plurality of partitions based at least in part on the set of correlations.
Beavin teaches 
determining a set of correlations between the set of values and an additional function that follows the function preceded by the SELECT command in the format of the query based at least in part upon comparison between the set of values corresponding to the first partition and a separate set of values corresponding to a second partition (represent a partitioned table in a matrix of dimension (k X n) where n denotes the number of columns and k denotes the number of partitions, and scan the matrix for any partitions that can be pruned for each given query predicate (“additional ; and 
determining the reduced number of partitions rom the plurality of partitions to form the reduced number of partitions at least by pruning the first partition from the plurality of partitions based at least in part on the set of correlations (scan the matrix for any partitions that can be pruned for each given query predicate; the partitions that remained after the scan are obtained for query purposes, Fig. 7; Col. 8, lines 20-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Galindo-Legaria and Dageville to incorporate the teachings of Beavin to use additional query predicates to prune partitions before executing the query. Doing so would more efficiently handle large amounts of data and process queries.

Claims 13-14, 27-28, and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Galindo-Legaria et al. (US 20080215544 A1), in view of Dageville et al. (US 20060182046 A1), and in further view of Abadi et al. (US 20120310916 A1).

With regard to claim 13,
As discussed regarding claim 1, Galindo-Legaria and Dageville teach all the limitations. 
Dageville further teaches
wherein the operation key is not a superset of the table partitioning key or a match of the table partitioning key (the query comprises a grouping key (quarter, product_id) as “the operation key”, which includes the time hierarchical relationship (“function”) between quarter and the table partitioning key month, and is neither a superset nor a match of the table partitioning key: month, [0035]-[0041]).
Galindo-Legaria and Dageville do not teach 
the method of claim 1, wherein the function following the SELECT command in the format of the query extracts and returns a portion of a specified field in the column corresponding to the table partitioning key.
Abadi teaches
the method of claim 1, wherein the function following the SELECT command in the format of the query extracts and returns a portion of a specified field in the column corresponding to the table partitioning key (function “extract” extracts year from l_shipdate and saves it as l_year to be used by select, group by, and order by of the query, [0165]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Galindo-Legaria and Dageville to incorporate the teachings of Abadi to include the function that extracts and returns a portion of a specified field. Doing so would make it more convenient to extract year, month, day, and even specific time from a date column value.
 
With regard to claim 14,
As discussed regarding claim 1, Galindo-Legaria and Dageville teach all the limitations. 
Dageville further teaches
the method of claim 1, further comprising: 
determining the reduced number of partitions from the plurality of partitions that satisfy the query at least by evaluating the function following the SELECT command on the reduced number of partitions, wherein the format further comprises a GROUP BY clause that follows the identification of the partitioned table preceded by the FROM keyword (determine the month partitions to execute the query by evaluating the quarter of each month partition and only those month partitions belonging to ; and 
aggregating data selected from the reduced number of partitions into a query result set at least by executing an operation on the function in the GROUP BY clause, wherein the separate function in the GROUP BY clause receives the table partitioning key or the column identification as a separate input argument (the time hierarchical relationship (“function”) between quarter and the table partitioning key month is different from the group by function used in the predicate of  the query, [0035]-[0041]. The remaining limitations have been addressed above).
Galindo-Legaria and Dageville do not teach 
wherein the separate function in the GROUP BY clause truncates a portion of a specified field in the column that corresponding to the table partitioning key. 
Abadi teaches
wherein the separate function in the GROUP BY clause truncates a portion of a specified field in the column that corresponding to the table partitioning key (function “extract” extracts year from l_shipdate and saves it as l_year to be used by select, group by, and order by clauses of the query, [0165]; extracting year from a date value is equivalent to truncating the rest of the field).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Galindo-Legaria and Dageville to incorporate the teachings of Abadi to include the function that truncates a portion of a specified field. Doing so would make it more convenient to extract specific portion of a date column value.

With regard to claim 27,
As discussed regarding claim 15, Galindo-Legaria and Dageville teach all the limitations. 
Dageville further teaches
the function in the format for the query comprises the operation key, and the operation key is not a superset of the table partitioning key or a match of the table partitioning key (the query comprises a grouping key (quarter, product_id) as “the operation key”, which includes the time hierarchical relationship (“function”) between quarter and the table partitioning key month, and is neither a superset nor a match of the table partitioning key: month, [0035]-[0041]).
Galindo-Legaria and Dageville do not teach 
the non-transitory computer readable medium of claim 15, wherein the function in the format for the query extracts and returns a portion of a specified field in the column corresponding to the table partitioning key.
Abadi teaches
the non-transitory computer readable medium of claim 15, wherein the function in the format for the query extracts and returns a portion of a specified field in the column corresponding to the table partitioning key (function “extract” extracts year from l_shipdate and saves it as l_year to be used by select, group by, and order by of the query, [0165]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Galindo-Legaria and Dageville to incorporate the teachings of Abadi to include the function that extracts and returns a portion of a specified field. Doing so would make it more convenient to extract year, month, day, and even specific time from a date column value.

With regard to claim 28,
As discussed regarding claim 15, Galindo-Legaria and Dageville teach all the limitations. 
Dageville further teaches
the non-transitory computer readable medium of claim 15, wherein the set of acts further comprising: 
determining the reduced number of partitions that satisfy the query from the plurality of partitions at least by evaluating the function in the query on at least the reduced number of partitions of the plurality of partitions, wherein the format further comprises a GROUP by clause that follows the identification of the partitioned table (determine the month partitions to execute the query by evaluating the quarter of each month partition and only those month partitions belonging to the quarter designated by the grouping key are chosen, [0035]-[0041]. The remaining limitations have all been addressed above); and 
aggregating the data selected from the reduced number of partitions into a query result set at least by executing a grouping operation for the GROUP BY clause on a separate function included in the GROUP BY clause, wherein the separate function in the "GROUP BY clause corresponds to a same function as the function that follows the SELECT command in the format of the query (the time hierarchical relationship (“function”) between quarter and the table partitioning key month is different from the group by function used in the predicate of  the query, [0035]-[0041]. The remaining limitations have been addressed above).
Galindo-Legaria and Dageville do not teach 
wherein the separate function truncates a portion of a specified field in the column corresponding to the table partitioning key. 
Abadi teaches
wherein the separate function truncates a portion of a specified field in the column corresponding to the table partitioning key (function “extract” extracts year from l_shipdate and saves it as l_year to be used by select, group by, and order by clauses of the query, [0165]; extracting year from a date value is equivalent to truncating the rest of the field).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Galindo-Legaria and Dageville to incorporate the teachings of Abadi to include the function that truncates a portion of a specified field. Doing so would make it more convenient to extract specific portion of a date column value.

With regard to claim 41,
As discussed regarding claim 29, Galindo-Legaria and Dageville teach all the limitations. 
Dageville further teaches
the function following the SELECT command in the format for the query extracts and returns a portion of a specified field in the column corresponding to the table partitioning key (the query comprises a grouping key (quarter, product_id) as “the operation key”, which includes the time hierarchical relationship (“function”) between quarter and the table partitioning key month, and is neither a superset nor a match of the table partitioning key: month, [0035]-[0041]).
Galindo-Legaria and Dageville do not teach 
the computer system of claim 29, wherein the operation key is not a superset of the table partitioning key or a match of the table partitioning key.
Abadi teaches
the computer system of claim 29, wherein the operation key is not a superset of the table partitioning key or a match of the table partitioning key (function “extract” extracts year from l_shipdate and saves it as l_year to be used by select, group by, and order by of the query, [0165]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Galindo-Legaria and Dageville to incorporate the teachings of Abadi to include the function that extracts and returns a portion of a specified field. Doing so would make it more convenient to extract year, month, day, and even specific time from a date column value.

With regard to claim 42,
Galindo-Legaria and Dageville teach all the limitations. 
Dageville further teaches
the computer system of claim 29, the set of acts further comprising: 
determining the reduced number of partitions from the plurality of partitions that satisfy the query at least by evaluating the function that follows the SELECT command on at least the reduced number of partitions, wherein the format further comprises a GROUP BY clause by that follows the identification of the partitioned FROM keyword (determine the month partitions to execute the query by evaluating the quarter of each month partition and only those month partitions belonging to the quarter designated by the grouping key are chosen, [0035]-[0041]. The remaining limitations have all been addressed above); and 
aggregating the data selected from the reduced number of partitions into a query result set at least by executing an operation on the function in the GROUP BY clause, wherein the separate function in the GROUP BY clause receives the table partitioning key or the column identification as a separate input argument (the time hierarchical relationship (“function”) between quarter and the table partitioning key month is different from the group by function used in the predicate of  the query, [0035]-[0041]. The remaining limitations have been addressed above).
Galindo-Legaria and Dageville do not teach 
wherein the separate function truncates a portion of a specified field in the column that corresponding to the table partitioning key. 
Abadi teaches
wherein the separate function truncates a portion of a specified field in the column that corresponding to the table partitioning key (function “extract” extracts year from l_shipdate and saves it as l_year to be used by select, group by, and order by clauses of the query, [0165]; extracting year from a date value is equivalent to truncating the rest of the field).
Galindo-Legaria and Dageville to incorporate the teachings of Abadi to include the function that truncates a portion of a specified field. Doing so would make it more convenient to extract specific portion of a date column value.

Examiner’s Note
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA1968)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAOQIN HU/Examiner, Art Unit 2168                 

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168